Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
The examiner acknowledges with the remarks filed with the amendment dated 2/1/2022.  The examiner agrees with the arguments.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest: “control power levels of light emitted from the light sources of the array in the write head according to the scaling such that light emitted by a first light source of the array is at a first power level and light emitted by a second light source of the array is at a second power level, wherein the first power level is different to the second power level” as set forth in the claimed combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 11, 2022